DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              R.G., the father,
                                 Appellant,

                                     v.

              DEPARTMENT OF CHILDREN AND FAMILIES,
                            Appellee.

                              No. 4D17-2772

                          [January 29, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Hope Tieman Bristol, Judge; L.T. Case No. 14-4160
CJDP.

  Marc Anthony Douthit, Miami Lakes, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Carolyn Schwarz,
Assistant Attorney General, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., TAYLOR and CONNER, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.